DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 8-10 and 14 have been withdrawn.
Claims 1-7 and 11-13 have been examined on the merits.

Election/Restrictions
Applicant’s election of Invention I, claims 1-7 and 11-13 in the reply filed on 12/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Japan on 01/31/2017. It is noted that applicant has filed a certified copy of the application, JP 2017-015070, as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.


Claim Interpretation
The claim limitation “by being irradiated with light” (claim 5, ln. 2) has not been given patentable weight as it is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

The claim limitation “so that a crystal grain is enlarged” (claim 4, ln. 2) has not been given patentable weight as it is not adequately described in the instant specification (see 112(a) rejection of claim 4).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The phrase “so that a crystal grain is enlarged” (Claim 4, ln. 2) is not adequately described in the instant specification in such a way to reasonably convey that the joint inventor had possession of the claimed invention. The instant specification makes reference to this limitation on page 15, line 20-22: “aluminum atoms having high purity that are exposed to the joining surface of lead tip 47a are enlarged”. Although aluminum atoms are contained in a crystal grain in this context, aluminum atoms are not synonymous with a crystal grain. The process of crystal grain enlargement is distinct from an atomic size increase. The instant specification refers to an atomic size increase not a crystal grain enlargement. This discrepancy raises doubt as to possession of the claimed invention at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 2016/0073506 A1) hereinafter Coakley, in view of Oshima et al. (US-20150044496-A1) hereinafter Oshima.

Regarding claim 1, Coakley discloses a battery module (“battery pack assembly”; [0096]; Fig. 1F; element 103); comprising: 

a plurality of battery cells (“battery cells 100”; [0096]; Fig. 1F; element 100) each having a terminal (“terminals”; [0096]; annotated Fig. 1F; element T); and

    PNG
    media_image1.png
    397
    664
    media_image1.png
    Greyscale




wherein the lead part (element 160) is an aluminum (“conductive layer 140 may include aluminum or aluminum alloy”; [0089]) thin plate (“contact pad”; [0085]; element 160) and the lead part (element 160) is electrically connected to the terminal ([0085]; element T) by solid-phase bonding (“ultrasonic welding”; [0085]). 

Regarding the instant claim limitation “having aluminum purity higher than or equal to 99.0%”, Coakley’s disclosure of aluminum or aluminum alloy as the material of the conductive layer ([0019-0020]) indicates that the choice of an aluminum (as opposed to aluminum alloy) lead plate is substantially-– i.e. proximal to or in fact 100%-– aluminum. Thus, Coakley inherently discloses an aluminum thin plate ([0019-0020]) having aluminum purity higher than or equal to 99.0%.

In addition, Coakley discloses examples of mechanical joining processes for the attachment of the lead parts (element 160) to the terminals (element T), including ultrasonic welding ([0085]; [0141]), a type of solid-phase bonding.



Oshima discloses “a novel jointed body… and a method for manufacturing the same” ([0001]) that “may preferably be utilized for joining of electronic components” ([0062]).  Specifically, the “jointed body” ([0001]) is formed by a joining step of solid-phase joining two members together ([0059]), wherein the joining surface of the members preferably has “a surface roughness of 0.02 micrometers or less, and more preferably 0.01 micrometers or less, as a center line average roughness (Ra/JIS).” ([0054]), and the members are preferably joined in a step that applies vibration to the members ([0060]), using for example “ultrasonic vibration” ([0060]). 

Further, Oshima discloses that the use of a technique like ultrasonic vibration, “allows the contamination layers, such as oxide films and adsorption films remaining on the joining surfaces, to be removed, so that the solid-phase joining (in particular normal temperature joining) can easily progress between the joining surfaces” ([0060]). Oshima discloses that these “contamination layers (such as oxidation films)” ([0018]) would otherwise inhibit the joining of the members ([0018]). In addition, Oshima discloses that an “unduly large Ra makes it difficult to uniformly joint the joining surfaces” ([0054]). 

As for the materials to be used in the invention, Oshima discloses that they are not limited ([0052]) but may include metals like aluminum ([0052]). Further the members to be joined may be formed of the same or different kinds of materials (([0019]). In total, Oshima’s disclosure provides a method of “efficient joining” ([0062]) in which “members are strongly 

As for the combinability of Oshima and Coakley, Oshima is from the welding/bonding art and teaches the use of a solid-phase joining technique like ultrasonic vibration ([0060]) with a preferred application in electronic components ([0062]). Coakley is from the battery art but teaches the use of ultrasonic welding as an example of a means of mechanically joining electronic components. In particular, Oshima’s disclosure addresses the need disclosed by Coakley ([0141]) for a means of electrical and mechanical connection ([0141]) and is reasonably pertinent to the example of ultrasonic welding ([0085]; [0141]) disclosed by Coakley. Thus, Coakley and Oshima are analogous art.

Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coakley, by employing the method taught by Oshima to bond the aluminum contact pads or lead parts taught by Coakley to their respective terminals, wherein the joining surfaces of the lead parts and the terminals have a surface roughness, Ra, of 0.02 µm or less, and are joined by ultrasonic vibration as disclosed by Oshima. Doing so would reasonably be expected to efficiently produce a strong solid-phase joint 


Regarding claim 2, modified Coakley discloses all aspects of the present invention as set forth above. Modified Coakley further discloses wherein the lead part (element 160) is connected to the terminal (element T) by the solid-phase bonding through ultrasonic joining (Coakley [0085]; [0141]; Oshima [0060]).

Regarding claim 6, modified Coakley discloses all claim limitations of the present invention as set forth above. Modified Coakley further discloses wherein 6the lead part (Fig. 2D; element 160 and 170) includes a lead tip (element 160) to be joined to the terminal (element T), and a lead neck (element 170) that connects the lead tip (element 160) and a base plate (Fig. 2D; element 140) of the lead plate (element 140); and 

a width (Fig. 2D) of the lead tip (element 160) is larger than (Fig. 2D) a width (Fig. 2D) of the lead neck (element 170).



    PNG
    media_image2.png
    491
    543
    media_image2.png
    Greyscale

	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Therefore, the instant claim limitation “a width of the lead tip is larger than a width of the lead neck in a range from 1.0 time to 10 times” is not patentably distinct from modified Coakley’s disclosure.


    PNG
    media_image3.png
    489
    487
    media_image3.png
    Greyscale
Regarding claim 7, modified Coakley discloses all claim limitations of the present invention as set forth above. Modified Coakley further discloses wherein the lead tip (element 160) is formed in a symmetrical shape (annotated Fig. 2D) with respect to a center line (annotated Fig. 2D; element S) in a width direction (Fig. 2D; element Y) of the lead neck (element 170).

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 2016/0073506 A1) hereinafter Coakley, in view of Oshima et al. (US-20150044496-A1) hereinafter Oshima, as applied to Claim 1 above, and further in view of Kozuki et al. (US 6,156,452) hereinafter Kozuki.
Regarding claim 3, modified Coakley discloses all claim limitations of the present invention as set forth above. Modified Coakley further discloses that the joining surfaces of the members (lead part and terminal) to be joined are “pressurized and contacted with each other” ([0060]). Modified Coakley discloses that the members to be joined may be formed of the same or different kinds of materials (Oshima [0019]). Modified Coakley does not disclose or limit the 

Kozuki discloses a problem (Col. 2, ln. 1-6) encountered in the collector terminal (Col. 2, ln. 1-6) of a battery cell (Col. 1, ln. 8-9), specifically strengthwise failure when the collector terminal is formed from aluminum (Col. 2, ln. 1-6). Kozuki addresses this problem through the use of one of iron and stainless steel (Col. 3, ln. 16-17) as the type of metal employed as the collector terminal from the standpoint of “having a mechanical strength” (Col. 3, ln. 15-21). Likewise, Kozuki discloses a “stainless steel battery case” (Col. 8, ln. 44). Further, Kozuki discloses when the above materials are used no breakage or deformation due to compression will be caused (Col. 4, ln. 51-55). 

Kozuki and Coakley are analogous art from the same field of endeavour, namely the battery art. Therefore it would have been obvious to one of obvious skill in the art to have further modified Coakley, by employing the high strength materials taught by Kozuki namely iron or stainless steel as the material of the terminal and battery cell case body taught by Coakley. Doing so would have reasonably been expected to improve the mechanical strength of the battery terminal and cell case body as recognized by Kozuki and prevent any potential damage caused by the compressive force of the solid-phase bonding taught by modified Coakley.

claim 11, modified Coakley discloses all claim limitations of the present invention as set forth above. Modified Coakley further discloses wherein 6the lead part (element 160 and 170) includes a lead tip (element 160) to be joined to the terminal (element T), and a lead neck (element 170) that connects the lead tip (element 160) and a base plate (element 140) of the lead plate (element 140), and 

a width (Fig. 2D) of the lead tip (element 160) is larger than a width (Fig. 2D) of the lead neck (element 170).



    PNG
    media_image2.png
    491
    543
    media_image2.png
    Greyscale

	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Therefore, the instant claim limitation “a width of the lead tip is larger than a width of the lead neck in a range from 1.0 time to 10 times” is not patentably distinct from modified Coakley’s disclosure.
Claim 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US 2016/0073506 A1) hereinafter Coakley, in view of Oshima et al. (US-20150044496-A1) hereinafter Oshima, as applied to Claim 1 above, and further in view of Savu et al. (Savu, I. D., S. V. Savu, and G. Sebes. "Preheating and heat addition by LASER beam in hybrid LASER-ultrasonic welding." Journal of thermal analysis and calorimetry 111.2 (2013): 1221-1226) hereinafter Savu.

Regarding claim 4, modified Coakley discloses all claim limitations of the present invention as set forth above. Modified Coakley does not disclose wherein when the lead part is joined to the terminal, the lead part is heated from the outside.

Savu discloses “an improvement of the ultrasonic joining process” (pg. 1221, paragraph 2) characterized by “adding supplementary heat from exterior” (pg. 1221, paragraph 2). Savu discloses that this “hybrid process” (pg. 1221, paragraph 3) “exploits the positive features of” (pg. 1221, paragraph 2) “laser beam and ultrasonic beam” (pg. 1221, paragraph 5) welding. Further, Savu discloses that preheating using a laser beam (pg. 1221, paragraph 5) is an option of 

As for the combinability of Savu and Coakley, Savu is from the welding/bonding art and teaches the use of a hybrid laser-ultrasonic beam welding process (pg. 1221, paragraph 5) with a focus in electronics (“heating during welding in electronics is limited”; pg. 1221, paragraph 1). Coakley is from the battery art but teaches the use of ultrasonic welding as an example of a means of mechanically joining electronic components. Savu’s disclosure addresses the need disclosed by Coakley ([0141]) for a means of electrical and mechanical connection ([0141]) and is reasonably pertinent to the examples of ultrasonic and laser welding ([0085]; [0141]) disclosed by Coakley. Thus, Coakley and Savu are analogous art. Further Savu and Oshima are analagous art from the same field of endeavor, namely the welding/bonding art. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Coakley by employing the hybrid process disclosed by Savu in such a way that the contact pad or lead part taught by Coakley is preheated from the exterior using a laser as taught by Savu before the ultrasonic joining process disclosed by Oshima. Doing so, would reasonably be expected to decrease the welding time of the joining process, while decreasing the risk of cracking as recognized by Savu.

claim 5, modified Coakley discloses all claim limitations of the present invention as set forth above. Modified Coakley further discloses wherein the lead part (element 160) is locally heated (pg. 1225, paragraph 3) by being irradiated with light (“LASER preheating”; pg. 1225, paragraph 1).

Regarding claim 12 and 13, modified Coakley discloses all claim limitations of the present invention as set forth above. Modified Coakley further discloses wherein 6the lead part (element 160 and 170) includes a lead tip (element 160) to be joined to the terminal (element T), and a lead neck (element 170) that connects the lead tip (element 160) and a base plate (element 140) of the lead plate (element 140), and

 a width (Fig. 2D) of the lead tip (element 160) is larger than a width (Fig. 2D) of the lead neck (element 170).

    PNG
    media_image2.png
    491
    543
    media_image2.png
    Greyscale



	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Therefore, the instant claim limitation “a width of the lead tip is larger than a width of the lead neck in a range from 1.0 time to 10 times” is not patentably distinct from modified Coakley’s disclosure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727